Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This is a response to Applicant’s communication filed on October 15, 2020.  Application No. 16/905,307, filed October 15, 2020, is a Continuation of U.S. Nonprovisional Application No. 14/843,480, filed September 2, 2015, (now abandoned), which is a Continuation of U.S. Nonprovisional Application No. 13/876,290, filed November 5, 2013, (now abandoned) which is a 371 of PCT/US2011/053233, filed September 26, 2011, and claims the benefit of U.S. Provisional Application Nos. 61/481,671, filed May 2, 2011; and 61/386,959, filed September 27, 2010.  In a preliminary amendment, Applicant cancelled claims 1-18 and added new claims 19-34.  Claims 19-34 are pending.  
Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannen et al., U.S. Patent No. 7,579,473 (cited on the October 15, 2020, IDS), in view of Verras et al., 67(3) Cancer Res 967-975 (2007).  
	Bannen teaches a method of treating cancer, including prostate cancer (adenocarcinoma, sarcoma), comprising administering the MET/VEGF(Flt-4) inhibitor of the present invention, compound 1 of claim 19.  See ‘473 patent, Col. 199-200, Table 2, Compound 12; see Id., Col., 268, ln. 53 - Col. 270, ln. 14, for the treatment of kinase dependent diseases or conditions, generally; specifically, see Id., Col. 269, lns. 40-45 for the treatment of prostate cancer; further see Id., Col. 269, lns. 47-54 for the treatment of bone related cancer; lastly see Id., Col. 270, lns. 15-48, for pharmaceutical salts of the compounds disclosed therein.   
	The difference between the prior art and present invention is that Bannen does not expressly teach the use of Compound 1 for the treatment of Castration Resistant Prostate Cancer (CRPC).  
	Nonetheless, Verras teaches that upregulation of MET kinase is linked to the progression of prostate cancer and that androgen ablation (i.e., castration) increases the expression of MET, which may contribute to androgen insensitivity and more aggressive phenotypes of cancer, such as CRPC.  Verras, p. 974, last paragraph.  Notably, it is inherent in the art that the treatment of CRPC would also treat those conditions “associated” with CRPC, including both reducing and/or stabilizing metastatic bone lesions as well as reduce pain associated with CRPC.  Accordingly, all the elements of the present invention were known in the art at the time of the invention.  
	It would have been obvious to the ordinary artisan at the time of the invention to treat castration resistant prostate cancer (CRPC) using the known MET/VEGF inhibitor, Compound 1 of claim 19, as well as to treat those conditions “associated” with CRPC with a reasonable expectation of success.  Bannen teaches that compound 1 can be administered to treat kinase dependent diseases or conditions, including prostate cancer as well as bone related cancer.  Verras teaches that MET inhibitors can treat androgen insensitive, aggressive phenotypes of prostate cancer, i.e., castration resistant prostate cancer.  Accordingly, the present invention combines these known prior art elements according to known methods to yield predictable results.
Conclusion
	No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625